Filed 8/24/21 P. v. Crouch CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C091876

                    Plaintiff and Respondent,                                    (Super. Ct. Nos. CM043152,
                                                                                         CM044101)
           v.

 STEPHAN JOHN CROUCH,

                    Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende).
         On June 16, 2016, defendant Stephan John Crouch pleaded no contest to:
possession of a controlled substance for sale under Health and Safety Code section
11378, subdivision (a) (case No. CM043152); two counts of residential burglary under
Penal Code, section 459 (case No. CM044101) (statutory section citations that follow are
to the Penal Code); and one count of misdemeanor driving under the influence of a drug


                                                             1
under Vehicle Code section 23152 (case No. SCR103998). He also admitted to suffering
two prior prison terms (§ 667.5, subd. (b)). In exchange, the remaining counts and
special allegations in these cases, as well as another case, were dismissed. The parties
stipulated the factual basis for the plea would be taken from the probation report.
       On March 23, 2017, the court suspended imposition of sentence and placed
defendant on five-years felony probation, including participation in drug court under
various terms and conditions. In exchange, defendant waived his time credits up until
sentencing. The misdemeanor matter was given a separate, three-year term of probation.
The court imposed various fines, fees, and assessments. Thereafter, the People filed
numerous petitions for violations of probation starting June 28, 2017, and continuing
through January 27, 2020, for which probation was reinstated multiple times while he
participated in drug court.
       Defendant admitted his final probation violation on March 4, 2020, for failing to
comply with various conditions of probation in February 2020. On April 8, 2020, the
court struck defendant’s two prison priors in light of the passage of Senate Bill No. 36
(2019-2020 Reg. Sess.), refused defendant’s application to continue probation, which was
revoked, and sentenced him to an aggregate prison term of eight years, comprised of: the
upper term of six years for one burglary count, plus 16 months consecutive for the other
burglary, 8 months consecutive for the drug possession count, and 180 days concurrent
for the violation of Vehicle Code section 23152, subdivision (f). The court awarded 89
days custody credit. The court also ordered defendant to pay the fines, fees, and
restitution previously imposed in case Nos. CM043152 and CM044101, lifted the
suspensions on the previously imposed probation revocation restitution fines, and
imposed two $300 suspended parole revocation restitution fines (§ 1202.45).
       Defendant’s pro.per. postjudgment motions for resentencing and other relief were
denied. Defendant filed several notices of appeal and all his requests for a certificate of
probable cause were denied.

                                              2
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days from the date the opening brief was filed. More than
30 days have elapsed, and defendant has not filed a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we find
no arguable errors favorable to defendant, and accordingly, we will affirm the judgment.

                                        DISPOSITION
       The judgment is affirmed.




                                                   HULL, Acting P. J.



We concur:




MAURO, J.




DUARTE, J.




                                              3